[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The issue before this court is whether a plaintiff who files an offer of judgment in a civil suit is entitled to interest pursuant to Conn. Gen. Stat. § 52-192a when the issues are decided by voluntary arbitration.
The plaintiff brought this civil action against the defendant on October 12, 1994. On February 7, 1995, she filed on an offer of judgment offering to take judgment in the amount of $500,000.00. The defendant did not accept the offer. A default for failure to appear entered against the defendant on February 7, 1995. The case was assigned to the hearing in damages list but the hearing did not take place because the plaintiff agreed to submit the issues as to the second count to an arbitrator, who issued his decision on April 14, 1997, finding for the plaintiff in the amount of $512,709.44.
The plaintiff has moved to confirm the award.
The defendant has filed no application to vacate the award and no opposition to the application of § 52-192a. The amount recovered at a trial held in the form and forum agreed to by the parties exceeds the amount stated in the offer of judgment.
Accordingly, interest at the rate of twelve percent is assessed from the date the offer of judgment was filed, February 7, 1995. The amount of full interest is $139,250.00. CT Page 6557
Judgment shall enter in favor of the plaintiff as to the second count of her complaint, in the amount of $512,709.44 plus interest pursuant to § 52-192a in the amount of $139,250.00 plus court costs to be taxed upon application to the court clerk. The remaining counts of the complaint, which were not submitted to arbitration, are dismissed for failure to proceed to a hearing in damages as scheduled.
HODGSON, J.